Mr. Justice Yantis delivered the opinion of the court: Claimant seeks an award of Forty-five ($45.00) Dollars. He alleges that on December 11, 1936 a State truck operated by employees in the Division of Highways, in a reckless, careless and improper manner, collided with claimant’s car where same was parked in the City of Freeport, resulting in damages to the car, to the amount of Forty-five ($45.00) Dollars. Claimant represents that the drivers of the State-owned truck are not financially responsible, own no property above their exemption rights, and that claimant is unable to collect either from property, wages or salary; further, that application for adjustment has heretofore been made with the Division of Highways, of the Department of Public Works, and has been informed by the then Director of such Department that he was without authority to settle such claim. The Attorney General has filed a motion to dismiss on the ground that claimant seeks an award predicated upon the alleged negligent operation of a State truck by a State employee, for which there is no legal liability. The court has been frequently called upon to consider claims of this character. The ruling has been repeatedly announced that “in the construction and maintenance of public highways the State exercises a governmental function and is not liable for damages to property or injuries to persons caused by the negligence of its agents, officers or employees. The doctrine of Respondeat Superior does not apply to the State.” Johnson vs. State, 8 C. C. R. 67; Trompeter vs. State, 8 C. C. R. 141. In the absence of any statute creating legal liability for such damage, we are of the opinion that the motion of respondent should be allowed. The motion of the Attorney General to dismiss the complaint is allowed and the cause is dismissed.